 

Exhibit 10.14

STRONGBRIDGE BIOPHARMA PLC

NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN

The purpose of the Strongbridge Biopharma plc Non-Employee Director Equity
Compensation Plan (the “Plan”) is to provide non-employee members of the Board
of Directors (the “Board”) of Strongbridge Biopharma plc (the “Company”) with
the opportunity to receive grants of nonqualified stock options and stock
awards.  The Company believes that the Plan will encourage the participants to
contribute materially to the growth of the Company, thereby benefitting the
Company’s shareholders, and will align the economic interests of the
participants with those of the shareholders.

1. Administration

(a) Administrator.  The Plan shall be administered and interpreted by the Board
and all grants made hereunder shall be approved by the Board.

(b) Board Authority.  The Board shall have the sole authority to (i) determine
the individuals to whom grants shall be made under the Plan; (ii) determine the
type, size, and terms of the grants to be made to each such individual; (iii)
determine the time when the grants will be made and the duration of any
applicable exercise or restriction period, including the criteria for
exercisability and the acceleration of exercisability; (iv) amend the terms of
any previously issued grant; (v) accelerate the vesting, exercisability, or
lapse of any forfeiture condition with respect to an Award; and (vi) deal with
any other matters arising under the Plan.

(c) Board Determinations.  The Board shall have full power and authority to
administer, construe and interpret the Plan, correct any defect, supply any
omission, or reconcile any inconsistency in the Plan or any Award or Award
Agreement, make factual determinations and adopt or amend such rules,
regulations, agreements, and instruments for implementing the Plan and for the
conduct of its business as it deems necessary or advisable, in its sole
discretion.  The Board’s interpretations of the Plan and all determinations made
by the Board pursuant to the powers vested in it hereunder shall be conclusive
and binding on all persons having any interest in the Plan or in any awards
granted hereunder.  All powers of the Board shall be executed in its sole
discretion, in the best interest of the Company, not as a fiduciary, and in
keeping with the objectives of the Plan and need not be uniform as to similarly
situated individuals.

(d) Limitation of Liability. To the maximum extent permitted by law, no member
of the Board shall be liable for any action taken or decision made in good faith
relating to the Plan or any Award thereunder. The Board may employ counsel,
consultants, accountants, appraisers, brokers or other persons. The Board, the
Company, and the officers and directors of the Company shall be entitled to rely
upon the advice, opinions or valuations of any such persons.

2. Awards

Awards under the Plan may consist of grants of nonqualified stock options as
described in Section 5 (“Options”), as stock awards as described in Section 6
(“Stock Awards”), and restricted stock units as described in Section 6 (“RSUs”)
(hereinafter collectively referred to as “Awards”). 

 US_ACTIVE-122865329.1-KHALPERN 03/12/2018 5:55 AM

--------------------------------------------------------------------------------

 



All Awards shall be subject to the terms and conditions set forth herein and to
such other terms and conditions consistent with the Plan as the Board deems
appropriate and as are specified in writing by the Board to the individual in a
grant instrument or an amendment to the grant instrument (the “Award
Agreement”).  The Board shall approve the form and provisions of each Award
Agreement.  Awards under a particular Section of the Plan need not be uniform as
among the Grantees. 

3. Shares Subject to the Plan

(a) Shares Authorized.  Subject to adjustment as described below, the aggregate
number of ordinary shares of par value US$0.01 each of the Company (“Company
Stock”) that may be issued or transferred under the Plan is 828,904 (the “Share
Pool”). The shares may be authorized but unissued shares of Company Stock or
reacquired shares of Company Stock, including shares purchased by the Company on
the open market for purposes of the Plan.

(b) Automatic Share Pool Increase. The Share Pool shall be increased on the
first day of each Fiscal Year beginning with the 2016 fiscal year, in an amount
equal to one-half percent (0.5%) of the outstanding shares of Company Stock on
the last day of the immediately preceding fiscal year.    

(c) Adjustments to Share Pool.  The Share Pool shall be reduced, on the date of
grant, by one share for each Award granted under the Plan; provided that Awards
that are valued by reference to shares of Company Stock but are required to be
paid in cash pursuant to their terms shall not reduce the Share Pool. If and to
the extent Options terminate, expire, or are canceled, forfeited, exchanged, or
surrendered without having been exercised, or if any Stock Awards or
RSUs (including restricted stock received upon the exercise of Options) are
forfeited, the shares of Company Stock subject to such Awards shall again be
available for Awards under the Share Pool. Notwithstanding the foregoing, shares
tendered by Grantees, or withheld by the Company, as full or partial payment to
the Company upon the exercise of Options granted under the Plan,  shall not
become available for issuance under the Plan.    

(d) Adjustments.  If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares; (ii) by
reason of a merger, reorganization, or consolidation; (iii) by reason of a
reclassification or change in par value; or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for Awards, the maximum
number of shares of Company Stock that any individual participating in the Plan
may be granted in any year, the number of shares covered by outstanding Awards,
the kind of shares issued under the Plan, and the price per share of such Awards
shall be adjusted by the Board to reflect any increase or decrease in the number
of, or change in the kind or value of, issued shares of Company Stock to
preclude the enlargement or dilution of rights and benefits under such Awards;
provided, however, that any fractional shares resulting from such adjustment
shall be eliminated.  Any adjustments determined by the Board shall be final,
binding, and conclusive.



-2-



 

--------------------------------------------------------------------------------

 



4. Eligibility for Participation

(a) Eligible Persons.  All members of the Board who are not employees
(“Non-Employee Directors”) shall be eligible to participate in the Plan. 

(b) Selection of Grantees.  The Board shall select the Non-Employee Directors to
receive Awards and shall determine the number of shares of Company Stock subject
to a particular Award in such manner as the Board determines.  Non-Employee
Directors who receive Awards under the Plan shall hereinafter be referred to as
“Grantees.” 

5. Granting of Options

The following provisions are applicable to Options.

(a) Number of Shares.  The Board shall determine the number of shares of Company
Stock that shall be subject to each Award of Options.

(b) Type of Option and Price.

(i) The purchase price (the “Exercise Price”) of Company Stock subject to an
Option shall be determined by the Board and may be equal to or greater than the
Fair Market Value (as defined below) of a share of Company Stock on the date the
Option is granted. 

(ii) If the Company Stock is publicly traded, the Fair Market Value per share
shall be determined as follows: (x) if the principal trading market for the
Company Stock is a national securities exchange or the Nasdaq National Market,
the last reported sale price thereof on the relevant date or (if there were no
trades on that date) the latest preceding date upon which a sale was reported,
or (y) if the Company Stock is not principally traded on such exchange or
market, the mean between the last reported “bid” and “asked” prices of Company
Stock on the relevant date, as reported on Nasdaq or, if not so reported, as
reported by the National Daily Quotation Bureau, Inc. or as reported in a
customary financial reporting service, as applicable and as the Board
determines.

(iii) If the Company Stock is not publicly traded or, if publicly traded, is not
subject to reported transactions or “bid” or “asked” quotations as set forth
above, the Fair Market Value per share shall be as determined by the Board.  The
Board shall determine the Fair Market Value based upon the application of a
reasonable valuation method that considers all material information available to
the Board.  The Board may engage outside advisors, valuation experts and counsel
to assist the Board in making a determination of Fair Market Value for purpose
of the Plan. 

(c) Option Term.  The Board shall determine the term of each Option.  The term
of any Option shall not exceed ten years from the date of grant. 

(d) Exercisability of Options.  Options shall become exercisable in accordance
with such terms and conditions, consistent with the Plan, as may be determined
by the Board and specified in the Award Agreement.  The Board may accelerate the
exercisability of any or all outstanding Options at any time for any
reason.  The Board may provide in an Award Agreement

-3-



 

--------------------------------------------------------------------------------

 



that the Grantee may elect to exercise part or all of an Option before it
otherwise has become exercisable.  Any shares so purchased shall be restricted
shares and shall be subject to a repurchase right in favor of the Company during
a specified restriction period, with the repurchase price equal to the lesser of
(A) the Exercise Price or (B) the Fair Market Value of such shares at the time
of repurchase, and (C) any other restrictions determined by the Company.

(e) Termination of Service, Disability, or Death.

(i) Except as provided below, an Option may only be exercised while the Grantee
is providing service to the Company as a member of the Board.  In the event that
a Grantee ceases to provide service to the Company for any reason other than
Disability, death, or termination for Cause, any Option which is otherwise
exercisable by the Grantee shall terminate unless exercised within 90 days after
the date on which the Grantee ceases to provide service to the Company (or
within such other period of time as may be specified by the Board), but in any
event no later than the date of expiration of the Option term.  Except as
otherwise provided by the Board or in the Award Agreement, any of the Grantee’s
Options that are not otherwise exercisable as of the date on which the Grantee
ceases to provide service to the Company shall terminate as of such date. 

(ii) In the event the Grantee ceases to provide service to the Company on
account of a removal from the Board for Cause by the Company, any Option held by
the Grantee shall terminate as of the date the Grantee ceases to provide service
to the Company.  In addition, notwithstanding any other provisions of this
Section 5, if the a majority of disinterested members of the Board determines
that the Grantee has engaged in conduct that constitutes Cause at any time while
the Grantee is providing service to the Company or after the Grantee’s
termination of service, any Option held by the Grantee shall immediately
terminate, and the Grantee shall automatically forfeit all shares underlying any
exercised portion of an Option for which the Company has not yet delivered the
share certificates, upon refund by the Company of the Exercise Price paid by the
Grantee for such shares.  Upon any exercise of an Option, the Company may
withhold delivery of share certificates pending resolution of an inquiry that
could lead to a finding resulting in a forfeiture.

(iii) In the event the Grantee ceases to provide service to the Company because
the Grantee is Disabled, any Option which is otherwise exercisable by the
Grantee shall terminate unless exercised within one year after the date on which
the Grantee ceases to provide service to the Company (or within such other
period of time as may be specified by the Board), but in any event no later than
the date of expiration of the Option term.  Except as otherwise provided by the
Board, any of the Grantee’s Options which are not otherwise exercisable as of
the date on which the Grantee ceases to provide service to the Company shall
terminate as of such date.

(iv) If the Grantee dies while providing service to the Company or within 90
days after the date on which the Grantee ceases to provide service on account of
a termination specified in Section 5(f)(i) above (or within such other period of
time as may be specified by the Board), any Option that is otherwise exercisable
by the Grantee shall terminate unless exercised within one year after the date
on which the Grantee ceases to provide service to the Company (or within such
other period of time as may be specified by the Board), but in any event no
later than the date of expiration of the Option term.  Except as otherwise
provided by the Board, any of the

-4-



 

--------------------------------------------------------------------------------

 



Grantee’s Options that are not otherwise exercisable as of the date on which the
Grantee ceases to provide service to the Company shall terminate as of such
date.

(v) For purposes of this Plan:

(A)  “Provide service to the Company” shall mean service as a member of the
Board (so that, for purposes of exercising Options and satisfying conditions
with respect to Stock Awards or RSUs, a Grantee shall not be considered to have
terminated service until the Grantee ceases to be a member of the Board), unless
the Board determines otherwise.

(B) “Disability” shall mean a Grantee’s becoming disabled within the meaning of
section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”),
or as otherwise determined by the Board.

(C) “Cause” shall mean that the Grantee has been convicted of a felony or crime
involving moral turpitude; or a determination by a majority of the disinterested
members of the Board that the Grantee has engaged in any of the following: (i)
malfeasance in office; (ii) gross misconduct or neglect; (iii) false or
fraudulent misrepresentation inducing the Grantee’s appointment to the Board;
(iv) willful conversion of corporate funds; or (v) disclosure of trade secrets
or confidential information of the Company to persons not entitled to receive
such information.

(f) Exercise of Options.  A Grantee may exercise an Option that has become
vested and exercisable, in whole or in part, by delivering a notice of exercise
to the Company.  The Grantee shall pay the Exercise Price for an Option (i) in
cash; (ii) by delivering shares of Company Stock owned by the Grantee (including
Company Stock acquired in connection with the exercise of an Option, subject to
such restrictions as the Board deems appropriate) and having a Fair Market Value
on the date of exercise equal to the Exercise Price or by attestation (on a form
prescribed by the Board) to ownership of shares of Company Stock having a Fair
Market Value on the date of exercise equal to the Exercise Price; (iii) after an
initial public offering of the Company’s stock as described in Section 17(b) (a
“Public Offering”), payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board; or (iv) by such other
method as the Board may approve.  In addition, the Grantee may elect to settle
the Option on a “net basis” by taking delivery of the number of Company Stock
equal to Fair Market Value of the shares subject to any Option less the exercise
price, any tax (or other governmental obligation) or other administration fees
due. Shares of Company Stock used to exercise an Option shall have been held by
the Grantee for the requisite period of time to avoid adverse accounting
consequences to the Company with respect to the Option.  The Grantee shall pay
the Exercise Price as specified by the Board.

6. Stock Awards and RSUs

The following provisions are applicable to Stock Awards and RSUs:

(a) General Requirements.  Shares of Company Stock issued or transferred
pursuant to Stock Awards may be issued or transferred for consideration or for
no consideration, and subject to restrictions or no restrictions, as determined
by the Board.  The Board shall determine

-5-



 

--------------------------------------------------------------------------------

 



the number of shares of Company Stock subject to a Stock Award and the number of
RSUs to be granted to a Grantee, the duration of the period during which, and
the conditions, if any, under which, the Stock Award and RSUs may vest or may be
forfeited to the Company and the other terms and conditions of such Awards.  The
Board may require different periods of service or different performance goals
and objectives with respect to different Grantees holding different Stock Awards
or RSUs or to separate, designated portions of shares constituting Stock Awards.

(b) Transfer Restrictions and Legend on Stock Certificate. Stock Awards and RSUs
may not be sold, assigned, transferred, pledged or otherwise encumbered except
as provided in the Plan or as may be provided in the applicable Award Agreement;
provided, however, that the Board may determine that Stock Awards and RSUs may
be transferred by the Grantee. Each certificate for Stock Awards shall contain a
legend giving appropriate notice of the restrictions in the Award.  The Grantee
shall be entitled to have the legend removed from the stock certificate covering
the shares subject to restrictions when all restrictions on such shares have
lapsed.  The Board may determine that the Company shall not issue certificates
for Stock Awards until all restrictions on such shares have lapsed, or that the
Company shall retain possession of certificates for Stock Awards until all
restrictions on such shares have lapsed. Upon the lapse of the restrictions
applicable to a Stock Award, the Company or other custodian, as applicable,
shall deliver such certificates to the Grantee or the Grantee’s legal
representative.

(c) Payment/Lapse of Restrictions. Each RSU shall be granted with respect to one
share of Company Stock or shall have a value equal to the Fair Market Value of
one share of Company Stock. RSUs shall be paid in cash, shares of Company Stock,
other securities, other Awards or other property, as determined in the sole
discretion of the Board, upon the lapse of restrictions applicable thereto, or
otherwise in accordance with the applicable Award Agreement. The amount payable
as a result of the vesting of an RSU shall be distributed as soon as practicable
following the vesting date and in no event later than the fifteenth date of the
third calendar month of the year following the vesting date of the RSU (or as
otherwise permitted under Section 409A of the Code); provided, however, that a
Grantee may, if and to the extent permitted by the Board, elect to defer payment
of RSUs in a manner permitted by Section 409A of the Code.

(d) Termination of Service. Except as otherwise set forth in the Award
Agreement, if the Grantee ceases to provide service to the Company, any Stock
Award or RSUs held by the Grantee that are subject to the transfer restrictions
set forth in Section 6(b) above at such time shall be forfeited. The Board may,
however, provide for complete or partial exceptions to this requirement as it
deems appropriate.

(e) No Right to Vote and to Receive Dividends.  Prior to the lapse of the
transfer restrictions set forth in Section 6(b) above, the Grantee shall not
have the right to vote shares subject to Stock Awards or to receive any
dividends or other distributions paid on such shares, subject to any
restrictions deemed appropriate by the Board.

7. Transferability of Awards

(a) Nontransferability of Awards.  Except as provided below, only the Grantee
may exercise rights under an Award during the Grantee’s lifetime.  A Grantee may
not transfer those rights except (i) by will or by the laws of descent and
distribution or (ii) if permitted in any specific

-6-



 

--------------------------------------------------------------------------------

 



case by the Board, pursuant to a domestic relations order or otherwise as
permitted by the Board.  When a Grantee dies, the personal representative or
other person entitled to succeed to the rights of the Grantee may exercise such
rights.  Any such successor must furnish proof satisfactory to the Company of
his or her right to receive the Award under the Grantee’s will or under the
applicable laws of descent and distribution.

(b) Transfer of Nonqualified Stock Options.  Notwithstanding the foregoing, the
Board may provide, in an Award Agreement, that a Grantee may transfer Options to
family members, or one or more trusts or other entities for the benefit of or
owned by family members, consistent with applicable securities laws, according
to such terms as the Board may determine; provided that the Grantee receives no
consideration for the transfer of an Option and the transferred Option shall
continue to be subject to the same terms and conditions as were applicable to
the Option immediately before the transfer.

8. Right of First Refusal; Repurchase Right

(a) Offer.  Prior to a Public Offering, if at any time an individual desires to
sell, encumber, or otherwise dispose of shares of Company Stock that were
distributed to him or her under the Plan and that are transferable, the
individual may do so only pursuant to a bona fide written offer, and the
individual shall first offer the shares to the Company by giving the Company
written notice disclosing:  (i) the name of the proposed transferee of the
Company Stock; (ii) the certificate number and number of shares of Company Stock
proposed to be transferred or encumbered; (iii) the proposed price; (iv) all
other terms of the proposed transfer; and (v) a written copy of the proposed
offer.  Within 60 days after receipt of such notice, the Company shall have the
option to purchase all or part of such Company Stock at the price and on the
terms described in the written notice; provided that the Company may pay such
price in installments over a period not to exceed four years, at the discretion
of the Board.

(b) Sale.  In the event the Company (or a shareholder, as described below) does
not exercise the option to purchase Company Stock, as provided above, the
individual shall have the right to sell, encumber, or otherwise dispose of the
shares of Company Stock described in subsection (a) at the price and on the
terms of the transfer set forth in the written notice to the Company, provided
such transfer is effected within 15 days after the expiration of the option
period.  If the transfer is not effected within such period, the Company must
again be given an option to purchase, as provided above.

(c) Assignment of Rights.  The Board, in its sole discretion, may waive the
Company’s right of first refusal and repurchase right under this Section 8.  If
the Company’s right of first refusal or repurchase right is so waived, the Board
may, in its sole discretion, assign such right to the remaining shareholders of
the Company in the same proportion that each shareholder’s stock ownership bears
to the stock ownership of all the shareholders of the Company, as determined by
the Board.  To the extent that a shareholder has been given such right and does
not purchase his or her allotment, the other shareholders shall have the right
to purchase such allotment on the same basis.

(d) Purchase by the Company.  Prior to a Public Offering, if a Grantee ceases to
provide service to the Company, the Company shall have the right to purchase,
within 60 days of

-7-



 

--------------------------------------------------------------------------------

 



the date that Grantee ceases to provide services to the Company, all or part of
any Company Stock distributed to Grantee under the Plan at the Fair Market Value
(as defined in Section 5(b)) on the date that Grantee ceases to provide services
to the Company (or at such other price as may be established in the Award
Agreement); provided, however, that such repurchase shall be made in accordance
with applicable accounting rules to avoid adverse accounting treatment.

(e) Public Offering.  On and after a Public Offering, the Company shall have no
further right to purchase shares of Company Stock under this Section 8.

(f) Shareholder’s Agreement.  Notwithstanding the provisions of this Section 8,
if the Board requires that a Grantee execute a shareholder’s agreement with
respect to any Company Stock distributed pursuant to the Plan, which contains a
right of first refusal or repurchase right, the provisions of this Section 8
shall not apply to such Company Stock.

9. Change of Control of the Company

As used herein, a “Change of Control” shall be deemed to have occurred if:

(a) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
persons who are shareholders on the effective date of the Plan) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a change of
ownership resulting from the death of a shareholder, and a Change of Control
shall not be deemed to occur as a result of a transaction in which the Company
becomes a subsidiary of another corporation and in which the shareholders of the
Company, immediately prior to the transaction, will beneficially own,
immediately after the transaction, shares entitling such shareholders to more
than 50% of all votes to which all shareholders of the parent corporation would
be entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote); or  

(b) The consummation of (i) a merger or consolidation of the Company with
another corporation where the shareholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such shareholders to more than 50% of
all votes to which all shareholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote); (ii) a sale or
other disposition of all or substantially all of the assets of the Company; or
(iii) a liquidation or dissolution of the Company.

(c) Notwithstanding the foregoing, the following acquisitions shall not
constitute a Change of Control: (A) an acquisition by the Company or entity
controlled by the Company, or (B) an acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company



-8-



 

--------------------------------------------------------------------------------

 



10. Consequences of a Change of Control

(a) Assumption of Awards.  Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Board determines otherwise, all outstanding Awards shall be assumed
by, or replaced with comparable Awards by, the surviving corporation (or a
parent or subsidiary of the surviving corporation).

(b) Termination of Awards. Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
in the event the surviving corporation (or a parent or subsidiary of the
surviving corporation) does not assume or replace the Awards with comparable
Awards, (i) the Company shall provide each Grantee with outstanding Awards
written notice of such Change of Control; (ii) all outstanding Options shall
automatically accelerate and become fully vested and exercisable; (iii) all
outstanding Stock Awards shall become vested and deliverable in accordance with
Section 6(b); and (iv) all outstanding RSUs shall become vested and deliverable
in accordance with Section 6(c).

(c) Other Alternatives.  Notwithstanding the foregoing, in the event of a Change
of Control, the Board may take one or both of the following actions:  the Board
may (i) require that Grantees surrender their outstanding Options in exchange
for a payment by the Company, in cash or Company Stock as determined by the
Board, in an amount equal to the amount by which the then Fair Market Value of
the shares of Company Stock subject to the Grantee’s unexercised Options exceeds
the Exercise Price of the Options; or (ii) after giving Grantees an opportunity
to exercise their outstanding Options, terminate any or all unexercised Options
at such time as the Board deems appropriate.  Such surrender or termination
shall take place as of the date of the Change of Control or such other date as
the Board may specify.

11. Requirements for Issuance or Transfer of Shares

(a) Shareholder’s Agreement.  The Board may require that a Grantee execute a
shareholder’s agreement, with such terms as the Board deems appropriate, with
respect to any Company Stock issued or distributed pursuant to the Plan.

(b) Limitations on Issuance or Transfer of Shares.  No Company Stock shall be
issued or transferred in connection with any Award hereunder unless and until
all legal requirements applicable to the issuance or transfer of such Company
Stock have been complied with to the satisfaction of the Board.  The Board shall
have the right to condition any Award made to any Grantee hereunder on such
Grantee’s undertaking in writing to comply with such restrictions on his or her
subsequent disposition of such shares of Company Stock as the Board shall deem
necessary or advisable, and certificates representing such shares may be
legended to reflect any such restrictions.  Certificates representing shares of
Company Stock issued or transferred under the Plan shall be subject to such
stop-transfer orders and other restrictions as may be required by applicable
laws, regulations, and interpretations, including any requirement that a legend
be placed thereon.

(c) Lock-Up Period.  If so requested by the Company or any representative of the
underwriters (the “Managing Underwriter”) in connection with any underwritten
offering of securities of the Company under the Securities Act of 1933, as
amended (the “Securities Act”), a

-9-



 

--------------------------------------------------------------------------------

 



Grantee (including any successor or assigns) shall not sell or otherwise
transfer any shares or other securities of the Company during the 30-day period
preceding and the 180-day period following the effective date of a registration
statement of the Company filed under the Securities Act for such underwriting
(or such shorter period as may be requested by the Managing Underwriter and
agreed to by the Company) (the “Market Standoff Period”).  The Company may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such Market Standoff Period.

12. Amendment and Termination of the Plan

(a) Amendment.  The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without shareholder approval if
such approval is required in order to comply with the Code or other applicable
laws or, after an Initial Public Offering, to comply with applicable stock
exchange requirements.

(b) Termination of Plan.  The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the shareholders.

(c) Termination and Amendment of Outstanding Awards.  A termination or amendment
of the Plan that occurs after an Award is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the Board acts under
Section 18(b).  The termination of the Plan shall not impair the power and
authority of the Board with respect to an outstanding Award.  Whether or not the
Plan has terminated, an outstanding Award may be terminated or amended under
Section 18(b) or may be amended by agreement of the Company and the Grantee
consistent with the Plan.

(d) Governing Document.  The Plan shall be the controlling document.  No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner.  The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.

13. Funding of the Plan

The Plan shall be unfunded.  The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Awards under the Plan.  In no event shall interest be paid or
accrued on any Award, including unpaid installments of Awards.

14. Rights of Participants

Nothing in the Plan shall entitle any Non-Employee Director or other person to
any claim or right to be granted an Award under the Plan.  Neither the Plan nor
any action taken hereunder

-10-



 

--------------------------------------------------------------------------------

 



shall be construed as giving any individual any rights to be retained by the
Company or any other employment rights. 

15. No Fractional Shares

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Award.  The Board shall determine whether cash, other awards or
other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

16. Headings

Section headings are for reference only.  In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.

17. Effective Date of the Plan

(a) Effective Date.  The Plan shall be effective on September 3, 2015.

(b) Public Offering.  The provisions of the Plan that refer to a Public
Offering, or that refer to, or are applicable to persons subject to, section 16
of the Exchange Act, shall be effective, if at all, upon the initial
registration of the Company Stock under section 12(g) of the Exchange Act, and
shall remain effective thereafter for so long as such stock is so registered.

18. Miscellaneous

(a) Withholding.  To the extent required by applicable Federal, state or local
law, a Grantee must make arrangements satisfactory to the Company for the
payment of any withholding or similar tax obligations that arise in connection
with the Plan.

(b) Compliance with Law.  The Plan, exercise of Options, restrictions of Stock
Awards and obligations of the Company to issue or transfer shares of Company
Stock under Awards shall be subject to all applicable laws and to approvals by
any governmental or regulatory agency as may be required.  With respect to
persons subject to section 16 of the Exchange Act, after a Public Offering, it
is the intent of the Company that the Plan and all transactions under the Plan
comply with all applicable provisions of Rule 16b-3 or its successors under the
Exchange Act.  In addition, it is the intent of the Company that the Plan and
applicable Awards under the Plan comply with the applicable provisions of
section 409A of the Code.  To the extent that any legal requirement of section
16 of the Exchange Act or section 409A of the Code as set forth in the Plan
ceases to be required under section 16 of the Exchange Act or section 409A of
the Code, that Plan provision shall cease to apply.  The Board may revoke any
Award if it is contrary to law or modify an Award to bring it into compliance
with any valid and mandatory government regulation.  The Board may also adopt
rules regarding the withholding of taxes on payments to Grantees.  The Board
may, in its sole discretion, agree to limit its authority under this Section.

(c) Grantees Subject to Taxation Outside the United States.  With respect to
Grantees who are subject to taxation in countries other than the United States,
the Board may make Awards on such terms and conditions as the Board deems
appropriate to comply with the laws of the

-11-



 

--------------------------------------------------------------------------------

 



applicable countries, and the Board may create such procedures, addenda, and
subplans and make such modifications as may be necessary or advisable to comply
with such laws.

(d) Governing Law.  The validity, construction, interpretation, and effect of
the Plan and Award Agreements issued under the Plan shall be governed and
construed by and determined in accordance with the laws of the State of
Delaware, without giving effect to the conflict of laws provisions thereof.

 

-12-



 

--------------------------------------------------------------------------------